 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        EASTERN DISTRICT OF CALIFORNIA
 9
10
     SALVADOR CORDOVA PIMENTEL, et al.,         Case No. 2:17-CV-00931-WBS-AC
11
         Plaintiffs,
12                                              DISMISSING ENTIRE ACTION
           vs.                                  WITH PREJUDICE
13
     CITY OF STOCKTON, et al.,
14
         Defendants.
15
16
17 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18         Having reviewed the parties’ stipulation to dismiss the above-entitled action
19 with prejudice, IT IS HEREBY ORDERED that this action is dismissed in its
20 entirety, with prejudice, pursuant to Federal Rules of Civil Procedure, Rule
21 41(a)(1)(A)(ii). Each party shall bear their own attorney’s fees and costs.
22
23         IT IS SO ORDERED.
24 Dated: September 6, 2019
25
26
27
28

                                              -1-                Case No. 2:17-CV-00931-WBS-AC
                                        STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
